3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 17 are vague and indefinite, because it is unclear what would be a first aqueous dispersion. There is no sufficient antecedent basis for “a second dispersion” since it implies that there is a first which has not been clearly identified. Note that the aqueous dispersion on claim 1 has to be interpreted as the final dispersion having the claimed properties, e.g., the Schopper Riegler value.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yunchang et al., (hereafter Yunchang), CN 103590291 A in view of any of Makarainen et al., (hereafter Makarainen), WO 2015/179470 A1, Nemeh et al. US Patent No. 4,767,466 and Cai  et al., (hereafter Cai), CN 101649576 A.
Regarding to claims 1 and 9, Yunchang discloses a process for surface sizing/coating comprising the steps of providing an aqueous dispersion comprising microfibrillated cellulose and starch and using this dispersion for surface sizing in a process for the manufacture of a paper or board product; see abstract, ¶-[0008] and claims 1-13. Yunchang taches also the addition of pigments, such as calcium carbonate, kaolin or talc to the surface sizing composition including the starch and the microfibrillated cellulose; see claim 11. Yunchang discloses that the starch is cooked in presence of the MFC (¶- [0028]). Yunchang is silent with regard to the use of jet cooking of the mixture and including fillers and pigments in the coating/sizing of the paper. However, all of the secondary references, Makarainen, Nemeh and Cai, teach that fillers and/or pigments are commonly used in coating/sizing compositions and that if starch is used as a binder in said composition, then the jet cooking of the mixture avoids the development of extreme viscous composition; see column 11, lines 50-58 of Nemeh;  Makarainen teaches the jet cooking of the starch and pigments to solubilize the starch; the same is taught by Cai, which teaches that jet cooking starch, which has been previously enzymatically treated to better control its viscosity so to avoid splash in the papermaking sizing press equipment; see ¶-[0004]-[008].  Therefore, using pigments/fillers in the mixture of MFC and starch and jet cooking said mixture would have been obvious to one of ordinary skill in the art in order to attain the advantages discussed above, e.g., avoid extreme viscosity of the mixture, better viscosity control to minimize splashing and solubilize the starch. 
While Yunchang does not explicitly teaches the Freeness of the MFC, i.e., the Schopper Riegler value, refining the cellulose to the claimed degree is within the level of ordinary skill in the art and considered obvious, absent a showing of unexpected results. Moreover, the refining of microfibrillated cellulose, MFC, to the claimed Freeness is well-known in the art1 and considered obvious since one of ordinary skill in the art would have reasonable expectation of success if the MFC taught by Yunchang were refined to commonly-known Freeness. Note that papers containing at least 20% of fillers (claim 9) are common in the art2 and using the sizing agents in such paper would have been obvious to one of ordinary skill in the art since he/she would have reasonable expectation of success if used in papers containing more than 20% fillers.
	With regard to claims 2 and 10, Yunchang teaches the use of calcium carbonate as the pigment/filler; see claim 11. Moreover, the use of calcium carbonate as a filler/pigment is known in the art and taught by Makarainen see ¶-[0028].
	Regarding to claims 3-5, 11-15, Yunchang teaches amounts of MFC and starch in the coating composition falling within the disclosed range; see abstract and teaches that the surface sizing is added to the paper in amounts of 0.1-5 g/m2; see ¶-[0029] and if the paper or paperboard has basis weight in the normal range, e.g., 50-150 g/m2, then the coating amount for the medium, i.e., 100 g/m2 , would be 01 to 5% and with the proportion of starch to MFC disclosed by the reference, the amount of starch and MFC is within the claimed range.  Moreover, the optimizing the amounts of additives in a mixture is within the levels of ordinary skill in the art and considered to be obvious absent a showing of unexpected results.
	With regard to claim 8, Makarainen teaches the use of enzyme and other oxidizing agents to modify the starch; see ¶-[0015 and also taught by Cai; see ¶-[0008], [0013], [0016], [0018].
	 With regard to claims 16-17, the formation of the final dispersion, while not explicitly recited by the references, the way in which the different materials are added to form a final product, such as using a concentrated dispersing and then diluting it with more of the solvent or increasing the concentration of 9one of the additive/materials in a first dispersion/composition and so-on, is within the levels of ordinary skill in the art and considered obvious absent a showing of unexpected results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Surface Sizing of Papers Using a Composition Including Starch, MFC and Pigments/Fillers.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF


    
        
            
        
            
        
            
    

    
        1 See for example ¶-[0035] of US Patent Application Publication No.  20190048527 A1 and page 3 of WO 2017/046749 A1, just to cite a couple.
        2 The examiner takes official notice of this fact and would present evidence if and when necessary.